Citation Nr: 1620749	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-50 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 2002, for the award of a 10-percent disability evaluation for lumbosacral spine strain.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain prior to September 23, 2010 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2014.  This matter was originally on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to an evaluation in excess of 20 percent for lumbosacral strain from May 13, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for lumbosacral strain was established by a rating decision dated in September 10, 1993, and a noncompensable evaluation was assigned effective July 13, 1992.  The Veteran did not appeal the September 1993 rating decision.  

2.  A May 2001 VA treatment record noting a worsening of chronic low back pain is an informal claim for increased rating for the Veteran's service-connected lumbosacral strain.  

3.  Not until January 17, 2002, does the clinical evidence of record demonstrate that the Veteran's service-connected lumbosacral strain met the criteria for a 10-percent rating with characteristic pain on lumbar spine motion. 

4.  From January 17, 2002 to August 8, 2007, the Veteran's lumbosacral strain was not manifested by muscle spasm on extreme forward bending and loss of lateral spine motion in standing position, moderate limitation of lumbar spine motion, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

5.  From August 9, 2007 to September 22, 2010, the Veteran's lumbosacral strain, at its worst, was manifested by muscle spasm severe enough to result in abnormal spinal contour but not by listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, abnormal mobility on forced motion.

6.  From September 23, 2010 to May 12, 2014, the Veteran's lumbosacral strain was not manifested by listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 17, 2002, for the assignment of a 10 percent disability evaluation for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5292, 5295 (2002).

4.  From January 17, 2002 to August 8, 2007, the criteria for an evaluation in excess of 10 percent for lumbosacral strain were not been met.  38 U.S.C.A. § 1155 (West 2002 and 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2002) and 5237 (2015).  

5.  From August 9, 2007 to September 22, 2010, the criteria for an evaluation of 20 percent, but no higher, for lumbosacral strain were met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2002) and 5237 (2015).

6.  From September 23, 2010 to May 12, 2014, the criteria for an evaluation in excess of 20 percent for lumbosacral strain were not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2002) and 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's January 2014 Remand, the RO obtained all outstanding VA treatment records from Clarksburg VA Medical Center, scheduled the Veteran for a VA examination to determine the severity of his service-connected lumbosacral strain, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded a VA examination in May 2014 at which time after examining the Veteran and reviewing the record, the examiner commented on the severity of the service-connected lumbosacral strain and included range of motion measurements for the thoracolumbar spine and on functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  Moreover, during the July 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.   

Effective Date

The Veteran contends that he is entitled to an effective date earlier than January 17, 2002, for the award of the 10 percent evaluation for lumbosacral strain.  In May 2008, the Veteran reported in a telephone conversation that he put in for an increase in his disability ratings in 2003.  

Review of the record reveals that service connection was initially granted and a noncompensable evaluation was awarded as of July 13, 1992.  The rating decision that assigned this initial rating was unappealed and is final.  On March 31, 2008, VA received a VA Form 21-4138, Statement in Support of Claim, indicating that he was receiving a noncompensable disability rating for his back condition, that he was being treated for increased pain and decreased range of motion, and that he was filing a claim for increased rating.  By rating decision dated in July 2008, evaluation of lumbosacral strain was increased to 10 percent effective March 31, 2008.  The Veteran appealed the decision with respect to the effective date assigned for the 10 percent rating.  An August 2010 Decision Review Officer Decision granted an earlier effective date of January 17, 2002, for the assignment of a 10 percent rating for lumbosacral strain.  

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2015).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015). 

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)  (2015)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2015)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2015)).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  Once a formal claim for compensation has been allowed, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

After the unappealed September 1993 rating decision which granted service connection for lumbosacral strain and assigned a noncompensable evaluation, the next communication from the Veteran in the record is a VA Form 21-4138, Statement in Support of Claim, received on March 31, 2008.  The RO had originally determined that this was the date of claim for increased evaluation for lumbosacral strain.

A review of the VA treatment records, however, indicate that the Veteran presented for a follow-up at the Clarksburg VAMC on May 15, 2001 for, inter alia, worsening pain in his low back area.  X-rays taken showed very mild spurring T12-11 but not in the area that the Veteran was complaining was painful.  

As service connection had been established for lumbosacral spine strain, the Board finds that the May 15, 2001, treatment record noting a worsening of his chronic low back pain was an informal claim for increased rating for his service-connected lumbosacral strain.  The next inquiry is when did the Veteran's lumbosacral strain meet the criteria for a 10 percent evaluation?  

Multiple revisions were made to the Schedule for Rating Disabilities for the spine since November 2001.  Effective September 23, 2002, the criteria for adjudicating intervertebral disc syndrome was revised.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  Furthermore, on August 26, 2003, the rating criteria for all spinal disabilities were revised and published in the Federal Register.  See 66 Fed. Reg. 51454 - 51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Code's 5235 to 5243).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply). 

Prior to September 23, 2002, a 10 percent rating was warranted for a lumbosacral strain where there was slight limitation of motion of the lumbar spine, mild intervertebral disc syndrome, or characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, and 5295 (2002), respectively.  

The Veteran presented on November 14, 2001, with complaints of continued worsening of chronic low back pain with no associated radiating pain, numbness or weakness of the leg.  On examination, there was no pain with palpation, no spasms noted, and full range of motion.  Deep tendon reflexes were 2/4 bilaterally, strength and sensation were equal in the lower extremities, and his gait was normal.  

The Veteran presented on January 17, 2002, with complaint of "pulling back" that he first noticed the prior evening after working on a car but aggravated by lifting refrigeration tanks that morning.  Examination of the Veteran's lumbar spine demonstrated pain on motion.  

There is no evidence that the Veteran's lumbosacral strain met the criteria for a 10 percent evaluation between May 15, 2000 and January 17, 2002 as there was no evidence of slight limitation of motion of the lumbar spine, mild intervertebral disc syndrome, or characteristic pain on motion.  As such, the preponderance of the evidence is against the claim for an effective date earlier than January 17, 2002, for the 10 percent evaluation for lumbosacral strain, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b).
  
Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbosacral strain has been evaluated as 10 percent disabling from January 17, 2002 to September 22, 2010 and as 20 percent disabling since September 23, 2010 pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5295 (2002) and Diagnostic Code 5237 (2015) for lumbosacral strain.

As noted above, multiple revisions have been made to the Schedule for Rating Disabilities for the spine since the Veteran filed his claim for increase in August 2002. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating, moderate limitation of motion of the lumbar spine warranted a 20 percent rating, and severe limitation of motion of the lumbar spine warranted a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild IVDS warranted a 10 percent rating, moderate IVDS with recurring attacks warranted a 20 percent rating, severe IVDS with recurring attacks and intermittent relief warranted a 40 percent rating, and pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief warranted a 60 percent rating.  

Under Diagnostic Code 5295 in effect prior to August 26, 2003, a 10 percent rating was warranted for a lumbosacral strain where there was characteristic pain on motion.  A 20 percent rating was warranted for a lumbosacral strain when there was muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position.  A 40 percent rating was warranted for a severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion.

Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating IVDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The applicable revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for rating intervertebral disc syndrome provide that preoperative or postoperative IVDS is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

As of September 26, 2003, diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

The Board notes that in a March 2013 rating decision, service connection was established for radiculopathy of the right and left lower extremities.  As the Veteran did not appeal the disability ratings assigned or the effective date, the Board will restrict its analysis to the orthopedic manifestations of the lumbar spine.

A January 2002 VA Physical Therapy Consult indicates that the Veteran reported that his back pain at worst was 8-9/10 and at best was 1-2/10.  He denied lower extremity symptoms.  Active range of motion was within full limits in all planes with some complaints of pain especially with forward bending and left side bending.  Strength, sensation, and reflexes were normal.  Straight leg raise was negative and there was generalized soreness along the lower lumbar paraspinals.

A February 2005 VA Primary Care Note indicates that the Veteran had some pain in the mid back area but no spasm was noted with palpation.

A July 2007 VA Neurosurgery Consult indicates that the Veteran complained of back pain anywhere from 6/10 without radiation to his lower extremities and without weakness or paresthesias of the lower extremities.  Physical examination demonstrated normal strength in his lower extremities, normal reflexes, no clonus, downward going toes, and normal sensation.  He had an antalgic gait on ambulation and some lower back pain tenderness to deep palpation.  Review of MRI and CT showed signs consistent with a very large left-sided hemangioma without any extraosseous spread or any type of fracture.   

An August 9, 2007, VA Physical Therapy Consult indicates that physical examination demonstrated flexion "dec. 80% with pain," extension "dec. 75% with pain," side bend to the left was within full limits with little pain, side bend to the right was within full limits, rotation to the left was with some pain, and rotation to the right was within full limits.  Strength was 4/5 bilaterally, sensation and reflexes were normal, and there was negative straight leg raise.  There was a muscle spasm/trigger point felt on right side of the low back in the L4-L5 area.  In this case, although it appears that the provider indicates that the Veteran's flexion was decreased by 80 percent and extension decreased by 75 percent, there is no evidence that the provider used a goniometer to accurately measure the range of motion of the Veteran's lumbar spine motion.  A goniometer is defined as "indispensable" by VA regulations.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  The Board finds that while the failure to use a goniometer does not render the entire examinations inadequate, the range of motion measurements cannot be considered completely accurate.  As such, the Board has considered the range of motion findings and accorded them very little probative value, particularly because they are inconsistent with other evidence of record.

The Veteran underwent VA examination in May 2008 at which time he reported fatigue, decreased motion, stiffness, weakness, spasms, and constant daily non-radiating pain with flare-ups occurring every two to three weeks lasting from one to two days.  On physical examination, there guarding, pain with motion, tenderness, and weakness.  There was no spasm or atrophy.  The Veteran's gait was antalgic.  There was lumbar flattening.  Motor and sensory examinations were normal.  Reflex examination demonstrated hypoactive knee and ankle jerks.  Flexion was from zero to 80 degrees with pain beginning at 60 degrees; after repetitive use testing, flexion was from zero to 65 degrees.  Extension was from zero to 20 degrees with pain beginning at zero degrees; after repetitive use testing, extension was from zero to 15 degrees.  Lateral flexion was from zero to 20 degrees with pain beginning at zero degrees; after repetitive use testing, lateral flexion was from zero to 15 degrees.  Lateral rotation was from zero to 15 degrees with pain beginning at zero degrees; there was no additional limitation of motion after repetitive use testing.  CT of the lumbar spine in December 2007 showed mild disc disease (L3-L4 and L4-L5), facet arthropathy (L4-L5) and stable at L1 vertebral hemangioma.  The examiner diagnosed the Veteran as having lumbosacral sprain with degenerative disc disease.  The Veteran reported that he had missed five to six days work due to his back being "completely out."  

The Veteran underwent VA examination on September 23, 2010, at which time he reported constant pain 3-4/10 and flares once to twice per week of one or two days duration 8/10 and sometimes 10/10.  He reported sharp pain with numbness of the back and into the legs, tingling in the legs, and muscle spasms.  He stated that a few times a month the sharp pain would be so bad that he had to go down to all fours to avoid falling completely.  The Veteran reported that he could not lay flat on his back for over 15 to 20 minutes and could not get back up because of pain and stiffness and needed to roll out or over to get out of bed.  He reported fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  On physical examination, the Veteran's gait and posture were normal.  There was lumbar flattening as well as spasms, guarding, pain with motion, tenderness, and weakness.  The examiner noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was from zero to 65 degrees, extension was from zero to 10 degrees, left lateral flexion was from zero to 11 degrees, left lateral rotation was from zero to 35 degrees, right lateral flexion was from zero to 10 degrees, and right lateral rotation was from zero to 25 degrees.  There was objective pain on active motion.  After repetitive motion, flexion was from zero to 55 degrees, extension was from zero to 7 degrees, left lateral flexion was from zero to 10 degrees, left lateral rotation was from zero to 35 degrees, right lateral flexion was from zero to 10 degrees, and right lateral rotation was from zero to 22 degrees.  Motor, reflex, and sensory examinations were normal except for decreased pain or pinprick of the right medial lower leg and great toe.  X-rays showed radiographically normal lumbar spine.

The examiner noted that on repeated bending and standing up straight, the Veteran exhibited noticeable pain and muscle spasm in paralumbar muscles necessitating his having to put his hands on his knees and walk himself up to a straight up position.  Additionally, the examiner noted that the Veteran had flattening of his lumbar curvature and tucked his tail/sacrum under to assist in straightening up to vertical which was characteristic of lumbar muscle spasm.

X-rays of the lumbar spine in September 2011 demonstrated mild facet degenerative change of the lumbosacral junction on the right; otherwise, unremarkable examination of the lumbosacral spine.  

An October 2011 VA Physical Therapy Consult indicates that physical examination demonstrated active range of motion within full limits in all planes with discomfort noted with flexion and extension, right lateral flexion more than left lateral flexion.  Strength was normal; however, there was diminished light touch over dermatomes L3 and L4, and deep tendon reflexes were 1+/3 bilaterally.  There was a positive straight leg raise on the right.

A January 2012 MRI evaluation of the lumbar spine showed stable interval examination.  Alignment was unremarkable without spondylolysis or spondylolisthesis.  Vertebral body height was maintained.  There was redemonstration of a hemangioma involving most of the L1 vertebral body.  Marrow signal intensity was otherwise normal.  The conus medullaris ended at the L1 level.  Intervertebral disc space narrowing was present at the L1-L2 level.  Intervertebral disc spaces were otherwise maintained.  There was minimal disc protrusion at L1-L2 level which caused no significant central canal or foraminal encroachment.  The remaining intervertebral disc levels were unremarkable without disc herniation, central canal or foraminal stenosis.  There was facet degenerative change at the lumbosacral junction on the right.  Impression was no acute abnormality was appreciated.  Facet degenerative changes at the lumbosacral junction on the right.

A February 2012 VA Physical Therapy Consult indicates that physical examination demonstrated active range of motion within full limits but painful will full flexion.  Strength was 4+/5, and there was diminished light touch over dermatomes L2 and L5.  There was a positive straight leg raise with pain on the right.  

The Board observes the words "slight/mild," "moderate," "marked," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Although the criteria under Diagnostic Codes 5292, 5293, and 5295 (2002) were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has considered the evidence of record and finds that he Veteran is entitled to a 20 percent rating from August 9, 2007.  At that time, the Veteran demonstrated muscle spasm.  Shortly thereafter, on VA examination in May 2008, although there was no muscle spasm noted, the Veteran demonstrated lumbar flattening.  As noted by the September 2010 VA examination, flattening of the lumbar curvature was characteristic of lumbar muscle spasm.  

Prior to August 9, 2007, however, even considering the Veteran's complaints of pain, he is not entitled to a rating in excess of 10 percent pursuant to Diagnostic Codes 5292 or 5295 (2002) or pursuant to Diagnostic Code 5237 (2015) for his service-connected lumbosacral spine strain as the evidence does not demonstrate moderate limitation of lumbar spine motion, muscle spasm on extreme forward bending and loss of lateral spine motion in standing position, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  
    
The Board also finds that even considering the Veteran's complaints of pain, fatigue, stiffness, and weakness, the Veteran is not entitled to a rating in excess of 20 percent from August 9, 2007 to May 12, 2014,  pursuant to Diagnostic Codes 5292 or 5295 (2002) or pursuant to Diagnostic Code 5237 (2015) for his service-connected lumbosacral spine strain as the evidence does not demonstrate severe limitation of lumbar spine motion, listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Board notes that the more probative range of motion findings in May 2008 and September 2010 show flexion, at its worst, to 55 degrees; more than 60 percent of full flexion.           

In addition, although the Veteran has reported incapacitating episodes, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board acknowledges the lay reports regarding the severity of his lumbar spine disability, but finds that the medical evidence of record, which directly address the criteria under which lumbosacral strain is evaluated is far more probative than lay assessments of the severity of his lumbar spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The discussion above reflects that the symptoms of the Veteran's lumbosacral strain are contemplated by the applicable rating criteria.  The effects of his disability, including pain, fatigue, stiffness, weakness, and decreased motion have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.



ORDER

Entitlement to an effective date earlier than January 17, 2002, for the award of a 10-percent disability evaluation for lumbosacral spine strain is denied.

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain from January 17, 2002 to August 8, 2007, is denied.

Entitlement to an evaluation of 20 percent, but not higher, for lumbosacral strain from August 9, 2007 to September 22, 2010, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain from September 23, 2010 to May 12, 2014, is denied.


REMAND

The Veteran underwent VA examination in May 2014 at which time he was diagnosed as having lumbosacral strain and degenerative arthritis of the spine.  The Veteran described acute flare-ups with the low back at least two to three times monthly lasting two to three days.  The Veteran reported that with flare-ups, he has more burning in the right leg along with numbness and tingling in both legs to the feet and that he lost another 40 percent of range of motion.  

On physical examination, flexion was to 60 degrees with pain at 50 degrees, extension was to 20 degrees with pain at 15 degrees, lateral flexion was to 20 degrees with pain at 15 degrees, and rotation was to 30 degrees or greater with pain at the end point.  After repetitive testing, flexion was to 50 degrees, extension and lateral flexion were to 20 degrees, and rotation was to 30 degrees or greater.  The examiner noted that the Veteran had additional limitation in range of motion following repetitive use testing and functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  There was localized tenderness or pain to palpation at the lower lumbar midline.  There was no muscle spasm, but the Veteran did have guarding not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal; deep tendon reflexes were absent at the right ankle and hypoactive at the left ankle.  Sensory examination was normal to light touch.  Straight leg testing was positive.  The Veteran was noted to have mild bilateral radiculopathy.  There was no ankylosis.  X-rays showed lower lumbar facet and endplate degenerative changes.  

Although the examiner noted that the Veteran reported having at least two to three flare ups of acute pain monthly and losing at least another 40 percent of range of motion during such flare ups, he did not make his own determination of additional loss of motion due to flare-ups in terms of degree.  As such, it is the Board's opinion that the Veteran be provided an additional VA examination to determine the current severity of his service-connected lumbosacral strain and to provide an opinion with respect to the degree of loss of motion due to flare ups. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbosacral strain that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA spine examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS records have been reviewed.  In accordance with the latest worksheets for rating disabilities of the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

In addition, the examiner should be asked to determine whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


